Libbev, J.
The defendants claim that by the statute of Westminster 2, 13 Edward I., c. 34, the plaintiff is barred of her dower. The fourth clause of that statute reads as follows: “And if a wife willingly leave her husband and go away, and continue with her adulterer, she shall be barred forever of action to demand her dower that she ought to have of her husband’s lands, if she be convict thereupon, except that her husband willingly, and without coercion of the church, reconcile her and suffer her to dwell with him, in which case she shall be restored to her action.”
If this statute is a part of the common law of this state, as construed by the English courts, the plaintiff is barred of her action. So far as we are aware, in this state it has been invoked as a defense to an action of dower but once. Cochrane v. Libby, 18 Maine, 39. In that case the question whether it was in force in this state was not discussed by the counsel or the court. Weston, C. J., says: “ The second marriage of the demandant is *532relied upon as evidence of adultery. If this is a bar to her claim, and set up as such, the tenant is bound to prove the fact affirmatively. This he has not done.” So the question may be regarded as fairly before the court for the first time.
The question was before the court in Massachusetts, from which we derived our common law, in Lakin v. Lakin, 2 Allen, 45. In the opinion of the court, Chapman, J., says : “ The authorities seem to indicate that the provisions of this statute have been in force in this commonwealth. 4 Dane Ab. 676. 1 Cruise Dig. Green. Ed. Tit. 6, c. 4, § 4, note 2. 1 Wash. B». Prop. 196. But the question has never been thoroughly discussed in our judicial tribunals ; and there are strong arguments, growing out of our colonial and provincial legislation in regard to dower, adultery and divorce, and also out of the other circumstances of the colony, which show that its adoption here was not in con-, fortuity with the condition and habits of our people.”
We think it may well be doubted whether this statute was ever a part of the law of this state. But it is unnecessary to decide this question, as it appears to us that the legislation of this state has covered the whole ground embraced in that statute, and has established the rules by which the rights of the parties must be determined. Our first legislature, in 1821, by its acts, defined and regulated the subjects of dower and divorce.
Chapter 40 defined the rights of a widow to dower in the lands of her deceased husband, and prescribed the manner in which it should be assigned her. Section 6 provides “ that the estate in which a widow shall have the right to claim dower by this act is all such lands, tenements and hereditaments of which the husband was seized in fee, either in possession, reversion or remainder, at any time during the marriage, except where such widow, by her consent, may have been provided for by way of jointure, prior to the marriage, or where she may have relinquished her right of dower by deed under her hand and seal.”
Chapter 38, § 15, gave her the right in all cases to waive the provision made for her in the will of her deceased husband and claim her dower and have the same assigned her in the same manner as though her husband had died intestate.
*533These acts contain the only grounds on which a widow conld be barred of her dower. She was entitled to dower in the lands of her deceased husband unless she was barred in one of the inodes named in the statute. The provisions of the statute of "Westminster 2 were not recognized as a bar. French v. Peters, 33 Maine, 396.
But chapter 61 of the acts of that year, regulating divorces, embraces the same subject, so far as to enable a husband to bar his wife of right to dower for her adultery, whether she eloped and con tinned with her adulterer or not. By section 3 a divorce may be granted for the adultery of either party. By section 5 when a divorce shall be granted for the adultery of the husband, the wile shall have dower in the lands of her husband, to be assigned to her in the same manner as if he was naturally dead. “ And when the divorce shall be occasioned by adultery committed by the wife, the husband shall hold her personal estate forever, and her real estate during his natural life, in case they have issue born alive of her' body during marriage ; otherwise, during her natural life only, if he shall survive her ; provided, nevertheless, that the court may allow her for her subsistence so much of such personal or real estate as they shall judge necessary.”
This statute defines and limits the rights of either party in the property of the other when a divorce is granted for adultery, and in ciase of adultery of the wife, even though she does not continue with her adulterer, the husband, if he desires to do so, may, by divorce, bar her of dower in his lands; or he may, as he might do under the provisions of the statute of "Westminster, condone the offense so that her right to dower shall not bo impaired. True, the statute does not in terms say that a wife, divorced for her adultery, shall not have d»wer in her husband’s lands after his death ; but that is not necessary. It follows as a legal result, for, to entitle her to dower, she must have been the wife of him under whom she claims at the time of his death ; otherwise she is not his widow. 2 Black. Com. 130. 4 Kent Com. 54. Stilphen v. Houdlette, 60 Maine, 447.
The provisions of R. 'S., c. 60, §§ 7, 8, defining the rights of husband and wife in the property of each other in case of divorce, *534are the same as the act of 1821, except that the wife is entitled to dower when the divorce is for the fault of the husband ,• and if the divorce is for adultery of the wife, the husband has no rights in her property held under the provisions of c. 61.
Chapter 103, B. S., defines the rights of a widow to dower in the lands of her deceased husband, and prescribes the modes and manner in which she may be legally barred thereof.
By section 1, “ every woman shall be entitled to her dower at the common law in the lands of her husband, with the exceptions hereafter mentioned, to be assigned to her after his decease, unless lawfully barred,”
By section 6, a married woman of any age may bar her right of dower in an estate conveyed by her husband, by joining in the same deed or a subsequent deed, or by her sole deed.
By section 7, a woman may be barred of her dower in her husband’s lands by a jointure settled on her by her consent before marriage, in the manner therein specified.
By section 8, she may be barred of dower by a pecuniary provision, made for her by her intended husband in lieu of dower, consented to by her as provided in § 7.
By section 9, if such jointure or pecuniary provision is made before marriage without the consent of the intended wife, or if made after marriage, it shall bar her dower, unless within six months after her husband’s death she elects to waive such provision as therein provided.
By section 10, when a specific provision is made in her husband’s will for the widow, within six months after probate thereof, she shall make her election whether to accept it or claim her dower.
By c. 61, § 6, a husband and wife, by a marriage settlement executed in the presence of two witnesses before marriage, may determine what rights either shall have in the other’s estate during the marriage, and after its dissolution by death ; and may bar each other of all rights in their respective estates not so secured to them.
We are of opinion that these statutory provisions cover the whole subject of dower, and that the court must look to them, *535and to them alone, for the extent of the right of a widow to dower, and for the modes and manner in which she may be legally barred of her action therefor. If the statute of Westminster 2 was in force in Massachusetts when our constitution was adopted, the subject embraced in it is fully covered by the statutory provisions cited, and its provisions are thereby superseded.
But it is urged against this conclusion that the plaintiff could not have been barred of her dower by her husband by a divorce for her adultery, because he had committed the same crime, having lived in adultery with two other women, with whom he had gone through the forms of marriage, and had children by them. B. S., o. 60," § 18.
This is true; but if the husband, by his own crime, deprived himself of the right to a divorce for the adultery of his wife, and thereby acquire rights in her estate and bar her of dower in his lands, after his death, it was his own fault and he could not complain. It is the policy of the law that, where husband and wife are equally guilty of adultery, neither shall be permitted to go into court and accuse the other, and thereby affect their rights to property ; and the same policy requires that neither their heirs, devisees nor grantees should be permitted to do so.
It is unnecessary to discuss the wisdom or morality of the polity which induced our legislature to enact our statutory provisions upon this subject rather than the provisions of the statute of Westminster. The reasons that may have induced such action are well stated by Chapman, el., in Lakin v. Lakin, supra. It is sufficient for us that the legislature has clearly declared the rules by which the rights of the parties must be determined.
The facts contained in the agreed statement constitute no bar to the plaintiff’s action.

Judgment for the plaintiff for her dower.

Appleton, C. J., Walton, Barrows, Daneorth, Yirgin and Peters, JJ., concurred.